Citation Nr: 1015059	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for post-operative compartment syndrome of 
the right lower extremity as due to treatment at a VA medical 
center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from October 1968 to 
December 1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  In May 2009, the Board remanded the 
Veteran's case to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran seeks compensation under 38 U.S.C.A. 1151.  He 
claims that he was administered medication by VA for 
treatment of his high cholesterol (Lovastatin, Simvastatin, 
and Colestipol) that resulted in right leg problems, 
including compartment syndrome and rhabdomyolysis.  He states 
that he was treated with statins from October 2001 to 
December 2002 and that, in January 2003, he had to undergo 
multiple fasciotomies and now has right foot drop.

In its May 2009 remand, the Board requested various 
development including contacting the VA General Counsel for 
records regarding the Veteran's claim pursuant to the Federal 
Tort Claims Act and obtaining VA clinical records regarding 
his January 2003 hospitalization.  This requested development 
was completed.  The December 2002 to January 2003 VA medical 
records were obtained and, in an August 2009 memorandum, a VA 
Regional Counsel attorney explained the status of the 
Veteran's Federal Tort Claims application.  However, 
additional development was not undertaken in its entirety.  
In light of the foregoing, and as pointed out by the 
Veteran's representative, further action is necessary in this 
case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

In May 2009, the Board directed the RO to "schedule the 
Veteran for an appropriate VA examination" and requested 
that the VA examiner provide opinions as to the following:

A.  Does the Veteran have additional 
right leg disability as a result of the 
administration of medication (Lovastatin, 
Simvastatin, Colestipol, and/or 
Gemfibrozil) by VA?

B.  Does the Veteran have additional 
right leg disability as a result of the 
right leg surgery performed by VA in 
January 2003?

If the examiner concludes that the 
Veteran does have additional disability, 
the examiner is asked to report as to 
what that additional disability consists 
of.  He or she is further asked to then 
address whether the disability or 
disabilities were due to:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment; or

(B) from an event not reasonably 
foreseeable in the course of surgery or 
treatment.

The examiner should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons 
for the medical conclusions rendered. 

However, there is no evidence that the Veteran was afforded a 
VA examination, nor does the October 2009 VA medical opinion 
respond to the Board's remand questions.  Rather, it appears 
that a medical provider merely reviewed the Veteran's medical 
records and then partially addressed the Board questions.  
Stegall.  In response to the question of whether the Veteran 
had additional right leg disability as a result of the 
administration of medication (Lovastatin, Simvastatin, 
Colestipol, and/or Gemfibrozil) by VA, the examiner said 
"[i]t is at least as likely as not based on the time of the 
symptoms and the laboratory evidence and know effects of 
statins on muscles".  It was also noted that, if the 
examiner concluded that the Veteran had additional 
disability, he was asked to report as to what that disability 
consists of, but this query was described (either by the 
examiner or the RO) as "NOT APPLICABLE".  Hence, further 
development is required.

Further, as noted in the May 2009 Board remand, and by the 
Veteran's representative in February 2010, the Veteran, in a 
September 2006 written statement accompanying his substantive 
appeal and during his March 2009 Board hearing, argued that 
VA failed to advise him of the long term adverse effects of 
statin medications and that he was not given the opportunity 
to provide informed consent as to the surgical procedure 
performed to try to alleviate his vascular problem.  

The record reflects that the Veteran underwent a right lower 
extremity fasciotomy on January 3, 2003 and a right lower 
extremity skin graft surgery on January 8, 2003.  Clinical 
records dated on January 3rd and 8th 2003 indicate that a 
"valid consent/ID band was confirmed".  However, a January 
8th pre-surgical checklist does not indicate the date on 
which a surgical consent signed and witnessed by the Veteran 
was obtained.  The May 2009 remand specifically directed that 
the RO obtain signed copies of the Veteran's informed consent 
for all surgical procedures performed in January 2003, but 
records in the claims files do not include consent forms 
signed by the Veteran to authorize any January 2003 surgery.  
Stegall.  The Veteran's representative requested that VA 
attempt to obtain copies of any signed consent forms 
regarding any surgical procedures.  The Board agrees that 
further efforts to obtain such records should be made prior 
to consideration of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

 1.  The RO/AMC should obtain any consent 
forms signed by the Veteran pertaining to 
the surgery(ies) in January 2003.

2.  Schedule the Veteran for an 
appropriate VA examination.  All indicated 
tests and studies should be completed and 
all clinical findings reported in detail.  
The claims files must be available to, and 
reviewed by, the examiner.  The examiner 
should provide the following opinions:

A.  Does the Veteran have additional 
right leg disability as a result of the 
administration of medication 
(Lovastatin, Simvastatin, Colestipol, 
and/or Gemfibrozil) by VA?

B.  Does the Veteran have additional 
right leg disability as a result of the 
right leg surgery performed by VA in 
January 2003?

If the examiner concludes that the 
Veteran does have additional 
disability, the examiner is asked to 
report as to what that additional 
disability consists of, i.e., 
compartment syndrome, foot drop, 
rhabdomyolysis, etc.  The examiner is 
further asked to then address whether 
the disability or disabilities were due 
to:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of VA in furnishing the hospital care, 
medical or surgical treatment; or

(B) from an event not reasonably 
foreseeable in the course of surgery or 
treatment.

The examiner should adequately summarize 
the relevant history and clinical 
findings, and provide a rationale for the 
medical conclusions rendered.

3.  The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were not 
answered.

4.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to respond 
thereto.

The purpose of this remand is to provide additional 
assistance to the Veteran in the development of his claim.  
No action by the Veteran is required until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

